Citation Nr: 0215168	
Decision Date: 10/29/02    Archive Date: 11/06/02

DOCKET NO.  01-09 754A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
degenerative joint disease of the lumbar spine for the period 
from June 6, 2000, to November 13, 2001.

2.  Entitlement to an evaluation in excess of 40 percent for 
degenerative joint disease of the lumbar spine for the period 
from November 13, 2001.

3.  Entitlement to an increased rating for right knee 
osteochondritis dissecans, currently evaluated as 30 percent 
disabling.

4. Entitlement to an evaluation in excess of 10 percent for 
right knee degenerative joint disease.

5.  Entitlement to an evaluation in excess of 30 percent for 
left knee instability.

6.  Entitlement to an evaluation in excess of 10 percent for 
left knee degenerative joint disease.


REPRESENTATION

Appellant represented by:	Antonio E. Bendezu, Attorney 
at Law


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel


INTRODUCTION

The veteran had active military service from June 1966 to 
June 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Lincoln, 
Nebraska.

The Board initially notes that an August 2001 rating decision 
denied entitlement to a total rating based on unemployability 
due to service-connected disabilities, and that a November 
2001 rating decision denied entitlement to service connection 
on a secondary basis for bilateral hip disability.  The 
record reflects that the veteran was issued a statement of 
the case addressing these issues in February 2002.  The 
record currently before the Board contains no further 
communication from either the veteran or his representative 
with respect to the issues of entitlement to a total rating 
based on unemployability due to service-connected 
disabilities, or entitlement to service connection on a 
secondary basis for bilateral hip disability.  Accordingly, 
the Board will not address those issues.  See 38 C.F.R. 
§ 20.200 (2002).  

The Board also notes that the veteran's representative, in 
August 2001, requested entitlement to an effective date 
earlier than June 6, 2000, for the assignment of a 30 percent 
initial evaluation for left knee instability; a 10 percent 
initial evaluation for left knee degenerative joint disease; 
a 30 percent evaluation for right knee osteochondritis 
dissecans; a 10 percent initial evaluation for right knee 
degenerative joint disease; and for a 10 percent initial 
evaluation for degenerative joint disease of the lumbar 
spine.  In a February 2002 rating decision, the RO denied 
entitlement to an effective date earlier than June 6, 2000, 
for the disability ratings assigned the veteran's bilateral 
knee conditions; no further communication from either the 
veteran or his representative has been received with respect 
to the effective date assigned the evaluation of the 
veteran's right or left knee disabilities.  Id.  

The Board notes, however, that the RO has not adjudicated the 
issue, raised by the representative in his August 2001 
correspondence, of entitlement to an effective date earlier 
than June 6, 2000, for the grant of service connection for 
degenerative joint disease of the lumbar spine.  This matter 
is therefore referred to the RO for appropriate action.

In March 2002, the veteran's representative contended that 
the veteran was entitled to assignment of an effective date 
earlier than November 13, 2001, for the combined 80 percent 
evaluation assigned the veteran's service-connected 
disabilities; the representative asserted that the correct 
effective date was August 17, 2001.  The veteran was issued a 
statement of the case in May 2002 which interpreted the 
representative's March 2002 statement as a request only for 
an earlier effective date for the assignment of a 40 percent 
disability evaluation for the veteran's low back disability.  
In a VA Form 9 submitted later in May 2002, the veteran's 
representative confirmed that the veteran was seeking 
entitlement to an effective date earlier than November 13, 
2001, for the grant of a 40 percent disability rating for low 
back disability.

The United States Court of Appeals for Veterans Claims 
(Court) has indicated that a distinction must be made between 
a veteran's dissatisfaction with the initial rating assigned 
following a grant of service connection (so-called "original 
ratings"), and dissatisfaction with determinations on later-
filed claims for increased ratings.  See Fenderson v. West, 
12 Vet. App. 119, 125-26 (1999).  Inasmuch as the question 
currently under consideration was placed in appellate status 
by a notice of disagreement expressing dissatisfaction with 
an original rating, the Board has characterized the low back 
rating issue as set forth on the title page.  Moreover, 
where, as here, the original rating assigned is appealed, 
consideration must be given to whether the veteran deserves a 
higher rating at any point during the pendency of the claim.  
Id.  Consequently, the veteran's "appeal" with respect to 
entitlement to an earlier effective date for the grant of a 
40 percent evaluation for low back disability will not be 
considered as an issue separate from that of the proper 
initial rating for that disability.


FINDINGS OF FACT

1.  For the period from June 6, 2000, to November 13, 2001, 
the veteran's degenerative joint disease of the lumbar spine 
was manifested by severe limitation of motion with pain, 
weakness and fatigability productive of moderate to marked 
functional impairment, but not by ankylosis, neurological 
impairment, or any residuals of a vertebral fracture.

2.  For the period from November 13, 2001, the veteran's 
degenerative joint disease of the lumbar spine was manifested 
by severe limitation of motion with pain, weakness and 
fatigability productive of moderate to marked functional 
impairment, but not by ankylosis, neurological impairment, or 
any residuals of a vertebral fracture.


CONCLUSIONS OF LAW

1.  The criteria for assignment of a 40 percent evaluation 
for degenerative joint disease of the lumbar spine for the 
period from June 6, 2000, to November 13, 2001, have been 
met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.7, 4.40, 
4.45, 4.71a, Diagnostic Codes 5292, 5295 (2001).

2.  The criteria for assignment of a rating in excess of 40 
percent for degenerative joint disease of the lumbar spine 
for the period from November 13, 2001 have not been met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.7, 4.40, 4.45, 
4.71a, Diagnostic Codes 5292, 5295 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes that during the pendency of the veteran's 
appeal, the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified as 
amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West Supp. 2002)), was signed into law.  This 
liberalizing law is applicable to the veteran's claim.  See 
Holliday v. Principi, 14 Vet. App. 280 (2001) (the Board must 
make a determination as to the applicability of the various 
provisions of the VCAA to a particular claim); Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  But see Dyment v. 
Principi, 287 F.3d 1377 (2002) ("the inference is nearly 
inescapable that section 3(a) of the VCAA ... was not intended 
to be given retroactive effect"). 

On August 29, 2001, VA promulgated final regulations to 
implement the provisions of the VCAA.  See 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (to be codified as amended at 38 C.F.R 
§§ 3.102, 3.156(a), 3.159 and 3.326(a)).  Except for 
revisions pertaining to claims to reopen based on the 
submission of new and material evidence, which in any event 
are not applicable in the instant case, the final regulations 
are effective November 9, 2000, and "merely implement the 
VCAA and do not provide any rights other than those provided 
by the VCAA."  See 66 Fed. Reg. at 45,629.

The Board notes that the RO, in granting service connection 
for degenerative joint disease of the lumbar spine and 
assigning a 10 percent rating therefor from June 6, 2000, to 
November 13, 2001, and a 40 percent rating from November 13, 
2001, considered this claim on the merits.  Moreover, after 
review of the record, the Board concludes that VA's duties 
under both the VCAA and the new regulations have been 
fulfilled.

The record reflects that the veteran was provided later in 
August 2001 with notice of the August 2001 rating decision 
from which the current appeal originates.  He was provided a 
statement of the case in November 2001 which notified him of 
the issue addressed, the evidence considered, the 
adjudicative action taken, the decision reached, the 
pertinent law and regulations, and the reasons and bases for 
the decision.  The veteran thereafter perfected his appeal of 
this issue.  The Board notes that a May 2002 supplemental 
statement of the case provided the veteran with the 
regulations implementing the VCAA.  The Board also notes that 
the veteran, in February 2001, was provided with 
authorization forms and asked to complete and return the 
forms for any non-VA medical records the veteran wanted VA to 
obtain, and he was requested to identify any source of VA 
treatment.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

Based on the procedural history of this case, it is the 
conclusion of the Board that VA has no outstanding or unmet 
duty to inform the veteran that any additional information or 
evidence is needed, and that the veteran is aware of which 
evidence would be obtained by him and which evidence would be 
retrieved by VA.  The Board concludes that the statement of 
the case and supplemental statements of the case informed the 
veteran of the information and evidence needed to 
substantiate his claim.  It is clear from submissions by and 
on behalf of the veteran that he is fully conversant with the 
legal requirements in this case.

With respect to VA's duty to assist the veteran, the Board 
notes that pertinent medical records from all relevant 
sources identified by the veteran were obtained by the RO.  
Moreover, the veteran was afforded VA examinations of his 
disability in March 2001 and January 2002.  The Board notes 
that the veteran's representative has contended that the 
March 2001 examination is inadequate.  As noted above, the 
veteran was again examined for his disability in January 
2002; neither the veteran nor his representative has 
contended that the January 2002 examination reports are 
inadequate, and the Board finds that the evidence currently 
of record is sufficient to adjudicate the veteran's claim.

In sum, the facts relevant to this appeal have been properly 
developed and there is no further action to be taken to 
comply with the provisions of the VCAA or the implementing 
regulations.  Therefore, the veteran will not be prejudiced 
as a result of the Board proceeding to the merits of the 
claim.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

Factual background

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2001) 
and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board 
has reviewed all evidence of record pertaining to the history 
of the service-connected degenerative joint disease of the 
lumbar spine.  The Board has found nothing in the historical 
record which would lead to the conclusion that the current 
evidence of record is not adequate for rating purposes.

As noted in the Introduction, the veteran's service ended in 
June 1968.  Service connection for degenerative joint disease 
of the lumbar spine as secondary to service-connected right 
knee disability was granted in August 2001; the disability 
was evaluated as 10 percent disabling, effective June 6, 
2000.  The evaluation assigned the low back disability was 
increased to 40 percent in February 2002, effective November 
13, 2001.

On file are VA and private treatment reports for September 
1992 to December 2001 which show that the veteran fell and 
injured his back in June 1998; muscle spasms were present at 
that time.  The veteran was next treated for low back 
complaints on June 6, 2000, at which time he presented with 
complaints of low back pain.  X-ray studies of the lumbar 
spine showed mild to moderate degenerative changes involving 
the disc spaces at L1-L3 and degenerative changes involving 
the facets at L4-L5 and L5-S1; alignment of the spine was 
satisfactory.  The records show that on physical examination, 
the veteran had adequate range of motion of the lower back, 
with the exception of extension, with no evidence of 
neurological compromise in the lower extremities.  Atrophy of 
the quadriceps muscles was noted, but was attributed to lack 
of use.

On VA examination of the veteran's knees in September 2000, 
deep tendon reflexes were described as 1+.

The veteran was afforded a VA examination in March 2001, at 
which time he complained of constant low back pain, 
precipitated by walking on hard surfaces and going downhill; 
he indicated that the pain was alleviated by sitting.  The 
veteran reported that his low back pain, in combination with 
his bilateral knee and hip pain, made it difficult for him to 
work, since his job required him to walk on a hard surface.  
Physical examination disclosed that the veteran had a limp 
favoring his right side, and that he was unable to heel or 
toe walk.  No significant muscle guarding or tenderness was 
evident.  Range of low back motion testing disclosed flexion 
to 90 degrees; extension to 20 degrees; lateral flexion to 15 
degrees, bilaterally; and rotation to 25 degrees, 
bilaterally.  The examiner diagnosed the veteran with 
degenerative joint disease of the low back.

On file are the reports of January 2002 VA examinations of 
the veteran, which document his complaints of moderately 
severe daily low back pain.  He reported experiencing flare-
ups of his disability when on his feet, and indicated that 
the flare-ups could last up to half of the day.  He noted 
that resting tended to alleviate his symptoms, but that his 
low back disability was interfering with his current job 
working at the post office, since he was experiencing 
difficulty with bending.  The veteran denied using any 
assistive devices for his back.  The veteran was noted to be 
in moderate distress on physical examination.  Range of low 
back motion testing disclosed forward flexion to 55 degrees, 
with pain beginning at 35 degrees; extension to 0 degrees; 
lateral flexion to 5 degrees, bilaterally; and rotation to 10 
degrees bilaterally.  The veteran exhibited palpable spine 
tenderness, and was noted to perform his motions with 
moderate pain in every plane of excursion.  The veteran was 
noted to exhibit moderate to marked pain even with minimal 
repeated use, as well as marked fatigability and weakness, 
but not any incoordination.  The veteran's back musculature 
was described as strong, although his posture was hunched 
slightly forward and he ambulated with a slightly antalgic 
gait.  

The veteran did not describe any shooting pains or 
paresthesia affecting his lower extremities, and he was 
consequently described as not having any disk injury.  His 
neurological examination was normal, and he was diagnosed 
with mild to moderate degenerative changes in the lumbar 
spine, with episodes of mechanical low back strain.

Analysis

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (2001).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (2001).  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, in 
Fenderson v. West, 12 Vet. App. 119 (1999), it was held that 
evidence to be considered in the appeal of an initial 
assignment of a disability rating was not limited to that 
reflecting the then-current severity of the disorder.  
Compare Francisco, supra.  In Fenderson, the Court also 
discussed the concept of the "staging" of ratings, finding 
that, in cases where an initially assigned disability 
evaluation has been disagreed with, it was possible for a 
veteran to be awarded separate percentage evaluations for 
separate periods based on the facts found during the appeal 
period.  

Where there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2001).  

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. § 4.40 concerning lack of normal 
endurance, functional loss due to pain, and pain on use and 
during flare-ups; the provisions of 38 C.F.R. § 4.45 
concerning weakened movement, excess fatigability, and 
incoordination; and the provisions of 38 C.F.R. § 4.10 
concerning the effects of the disability on the veteran's 
ordinary activity are for consideration.  See DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  

The evaluation of the same disability under various diagnoses 
is to be avoided.  38 C.F.R. § 4.14 (2001).

The RO has evaluated the veteran's degenerative joint disease 
of the lumbar spine under 38 C.F.R. § 4.71a, Diagnostic Codes 
5292 and 5295.  Under Diagnostic Code 5292, a 10 percent 
evaluation is warranted for slight limitation of lumbar spine 
motion, a 20 percent rating is warranted for moderate 
limitation of motion, and a 40 percent evaluation is 
warranted for severe limitation of motion.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5292 (2001).

A 10 percent rating is appropriate for lumbosacral strain 
with characteristic pain on motion.  A 20 percent rating is 
warranted for lumbosacral strain with muscle spasm on extreme 
forward bending, and unilateral loss of lateral spine motion 
in standing position.  A 40 percent evaluation is warranted 
for severe lumbosacral strain, with listing of the whole 
spine to opposite side, positive Goldthwaite's sign, marked 
limitation of forward bending in standing position, loss of 
lateral motion with osteo-arthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.  38 C.F.R. § 4.71a, 
Diagnostic Code 5295 (2001).

Under 38 C.F.R. § 4.71a, Diagnostic Code 5003, degenerative 
arthritis established by X-ray findings is rated on the basis 
of limitation of motion under the appropriate diagnostic 
code(s) for the specific joint or joints involved.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5003 (2001). 

A 40 percent evaluation is warranted for favorable ankylosis 
of the lumbar spine, and a 50 percent evaluation is warranted 
for unfavorable ankylosis of the lumbar spine.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5289 (2001).

As noted previously, the RO has assigned the veteran an 
initial evaluation of 10 percent for his lumbar spine 
degenerative joint disease from June 6, 2000, to November 13, 
2001, and a 40 percent evaluation for the disability from 
November 13, 2001.  

Review of the record shows that the veteran, since at least 
June 2000, has experienced low back pain and exhibited 
significant limitation of lumbar motion.  When examined in 
March 2001, his flexion was somewhat diminished, and his 
extension, lateral flexion and rotation were substantially 
diminished.  Unfortunately, the examiner did not address the 
functional loss due to pain occasioned by the veteran's 
disability.  When examined in January 2002, however, the 
veteran clearly evidenced substantially limited lumbar motion 
in every plane of excursion, particularly when his complaints 
of pain, weakness and fatigability were taken into account.  
In the Board's opinion, the above evidence shows that the 
veteran's lumbar spine degenerative joint disease has been 
productive of severe limitation of lumbar motion for the 
entire period of the veteran's claim.  Accordingly, a 40 
percent evaluation for the period from June 6, 2000, to 
November 13, 2001, is warranted.

With respect to whether the veteran is entitled to a rating 
in excess of 40 percent for degenerative joint disease of the 
lumbar spine for any period since June 6, 2000, the Board 
notes that a 40 percent rating is the maximum schedular 
evaluation that may be assigned under 38 C.F.R. § 4.71a, 
Diagnostic Code 5292.  Moreover, while he experiences 
severely limited lumbar motion with associated pain, weakness 
and fatigability that is productive of moderate to marked 
impairment of function, and although he presents as slightly 
hunched forward on examination, the veteran clearly retains a 
significant level of lumbar motion in all but one plane of 
excursion.  In the Board's opinion, since his range of lumbar 
motion, even when functional impairment due to pain, weakness 
and fatigability is considered, is significantly more than 
minimal, a rating higher than 40 percent under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5289, for unfavorable ankylosis of 
the lumbar spine, is not warranted. 

The Board notes that 40 percent is also the maximum schedular 
evaluation assignable under 38 C.F.R. § 4.71a, Diagnostic 
Code 5295.  In addition, as there is no history or evidence 
of a fractured vertebra, or symptoms consistent therewith, a 
rating higher than 40 percent under 38 C.F.R. § 4.71a, 
Diagnostic Code 5285 is not warranted.

The Board notes that the veteran exhibited muscle spasms in 
June 1998 after falling and injuring his back.  Notably, 
however, subsequent treatment and examination reports are 
entirely negative for any complaints or findings of muscle 
spasm.  Moreover, while VA examination in September 2000 
showed slightly diminished deep tendon reflexes, no 
neurological impairment was identified, and both the 
treatment reports and the reports of the January 2002 
examinations found no evidence of neurological compromise.  
Nor has the veteran otherwise been diagnosed with 
intervertebral disc syndrome.  In the absence of any evidence 
of neurological impairment or diagnosis of intervertebral 
disc syndrome, the provisions of 38 C.F.R. § 4.71a, 
Diagnostic Code 5293, which pertain to intervertebral disc 
syndrome, consequently are not for application.

The Board lastly finds that the veteran's service-connected 
lumbar spine degenerative joint disease is not so unusual or 
exceptional as to render impractical the application of the 
regular schedular standards.  38 C.F.R. § 3.321(b)(1).  The 
current evidence of record does not reflect frequent periods 
of hospitalization because of the service-connected 
disability.  In addition, although the veteran has alleged 
that his disability has interfered with employment, primarily 
because of the difficulty he experiences with bending, there 
is no evidence on file demonstrating that his disability has 
interfered with his employment to a degree greater than that 
contemplated by the regular schedular standards which are 
based on the average impairment of employment.  In this 
regard, the Board points out that the veteran apparently 
remains employed.  Moreover, as discussed previously, he 
retains a significant level of lumbar motion, with no 
neurological impairment, and with functional impairment from 
pain, weakness and fatigability described as no more than 
moderate to marked in nature.  Thus, the record does not 
present an exceptional case where the assigned schedular 
ratings are found to be inadequate.  See Moyer v. Derwinski, 
2 Vet. App. 289 (1992); see also Van Hoose v. Brown, 4 Vet. 
App. 361, 363 (1993) (noting that the disability evaluation 
rating itself is recognition that industrial capabilities are 
impaired).  Accordingly, in the absence of such factors, the 
Board finds that the criteria for submission for assignment 
of an extraschedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. 
App. 337, 339 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995). 

In sum, the evidence demonstrates that the veteran is 
entitled to a 40 percent rating, but no more, for his 
degenerative joint disease of the lumbar spine for the entire 
period since June 6, 2000.  See Fenderson v. West, 12 Vet. 
App. 119 (1999).


ORDER

Subject to the provisions governing the payment of monetary 
benefits, a 40 percent evaluation for degenerative joint 
disease of the lumbar spine for the period from June 6, 2000, 
to November 13, 2001, is granted.

Entitlement to an evaluation in excess of 40 percent for 
degenerative joint disease of the lumbar spine for the period 
from November 13, 2001, is denied.


REMAND

Applicable law provides that the agency of original 
jurisdiction will furnish the appellant and his or her 
representative, if any, a supplemental statement of the case 
if the agency of original jurisdiction receives additional 
pertinent evidence after a statement of the case or the most 
recent supplemental statement of the case has been issued and 
before the appeal is certified to the Board and the appellate 
record is transferred to the Board.  38 C.F.R. § 19.31 
(2002).

The record reflects that an August 2001 rating decision 
increased the evaluation assigned the veteran's right knee 
osteochondritis dissecans to 30 percent; granted service 
connection for right knee degenerative joint disease, 
assigning a 10 percent evaluation therefor; granted service 
connection for left knee instability, assigning an initial 
evaluation of 30 percent therefor; and granted service 
connection for left knee degenerative joint disease, 
assigning an evaluation of 10 percent therefor.  The veteran 
was issued a statement of the case addressing these issues in 
November 2001.

Following the issuance of the November 2001 statement of the 
case, additional and relevant evidence was added to the 
record, including the report of a January 2002 VA examination 
of the veteran's knees.  While the RO thereafter issued a 
rating decision addressing the veteran's right and left knee 
disabilities, a supplemental statement of the case addressing 
those issues has not been issued.

Since the veteran is entitled to the issuance of a 
supplemental statement of the case addressing the evidence 
relating to his right and left knee disabilities that was 
received after the November 2001 statement of the case, 
remand of those issues is required.

Accordingly, this case is REMANDED to the RO for the 
following action:

The RO should issue the veteran a 
supplemental statement of the case 
addressing the evidence received in 
the file since the issuance of the 
November 2001 statement of the case 
with respect to the issues of 
entitlement to an increased rating 
for right knee osteochondritis 
dissecans; entitlement to a rating 
in excess of 10 percent for right 
knee degenerative joint disease; 
entitlement to a rating in excess of 
30 percent for left knee 
instability; and entitlement to a 
rating in excess of 10 percent for 
left knee degenerative joint 
disease.  The veteran and his 
representative should be afforded an 
appropriate opportunity to respond.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  By 
this remand, the Board does not intimate any opinion as to 
any ultimate outcome warranted.  The veteran is free to 
submit any additional evidence he desires to have considered 
in connection with his current appeal.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  No action is required of the 
veteran until he is otherwise notified.  

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2002) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  Meanwhile, 
please note these important corrections to the advice in the 
form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 


